 Case: 2:19-cv-02142-SDM-KAJ Doc #: 19 Filed: 05/14/20 Page: 1 of 1 PAGEID #: 90



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JENNIFER LEONARD,

                      Plaintiff,

       v.                                           Civil Action 2:19-cv-2142
                                                    Judge Edmund A. Sargus
                                                    Magistrate Judge Jolson
JOHN DOE CORP. d/b/a “GOLDSTEIN
& WEISS”, et al.,


                      Defendants.

                   ORDER AND REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s Response (Doc. 18) to the Court’s Show

Cause Order (Doc. 17). On or before May 29, 2020, Plaintiff is ORDERED to file a motion for

default judgment. Further, consistent with Plaintiff’s request, (see Doc. 18 at 1), the Court

RECOMMENDS that Defendants John Doe Corp. and Dorman Incorporated be dismissed

pursuant to Federal Rule of Civil Procedure 4(m).

       IT IS SO ORDERED.



Date: May 14, 2020                                  /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
